Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 and 9-18 are pending in the application. Claims 1 and 9-18 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24th, 2021 has been entered.
 

Response to Amendment / Argument
On pages 6 and 7 of the response, Applicant addresses the fact that the after-final amendment was not entered and asserts that the “present amendment includes those changes.” Claims 13-15 still appear to contain the language cited by the Examiner under 35 USC 112(b). For this reason, rejections 2 of 4 through 4 of 4 under 35 USC 112(b) are still deemed proper.
The rejection under 35 USC 103 has been modified; however, Applicant’s arguments will be addressed as they relate to the rejection below. On page 7 of the response, Applicant refers to alleged advantages and comparisons “relative to the identified prior art that Applicant identified.” Applicant further refers to a declaration that will be addressed in more detail below. It is unclear to which portion of the specification Applicant is referring or 
On page 7 of the response, Applicant states the prior art does not provide an expectation of improving “purity and yield by avoiding the production of a tertiary amine by product.” Applicant’s claims do not contain a limitation requiring the absence of production of any by products and this argument would mainly appear to be suggesting that the instant claims possess unexpectedly improved results, which issue is addressed with respect to the declaration below.
	On pages 7 and 8 of the response Applicant addresses Thayumanavan et al. regarding temperature and states “it can be concluded that the reaction temperature in the second step should be the same”. As noted in the rejection, it would appear that the second step of the reaction was performed at the same step; however, there would not appear to be any indication in the reference that temperature was optimized to conclude that the reaction temperature “should” be any particular temperature to produce optimal results. Further on page 8 of the response, Applicant refers to temperature between the steps; however, the rejection below addresses at least one motivation for performing the two steps at two different temperatures. Applicant suggests that the “temperature between steps improves performance of the overall process” and Attachment B allegedly demonstrates “criticality of temperature”. It is noted that that instant claim 1 does not place any limitation on the temperatures themselves and even if it were granted that the temperature were critical, the evidence relied upon would not establish that any two temperatures for the two reactions would perform well as long as the second one is higher than the first even if only by a fraction of a degree Celsius.
	On pages 8 and 9 of the response, Applicant refers to Hamann et al. for failing to the disclose the use of isopropyl groups; however, Hamann et al. 
	Regarding the declaration filed June 24th, 2021, several comments can be made merely based on the scope of the instant claims relative to any possible showings that Applicant suggests have been demonstrated. First, it is noted that claim 1 does not even appear to require that the tertiary amine N-ABC be asymmetric. Applicant recites in claim 1 that A, B and C “are independently of one another the same or different”. Such that if A, B and C are the same, Applicant’s arguments about the relevance of by products would not appear to represent an unexpected difference of practical significance relative to the scope where A, B and C are identical. The same rationale would apply even if B and C are the same. Furthermore, MPEP 716.02(d) states the following regarding unexpected results:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)

In this situation, there would appear to be several variables that could be changed across a wide range including temperature of the two different steps where instant claim 1 would encompass performing the first step at 25 °C and the second step at 26 °C or the first step at 109 °C and 110 °C. Similarly, the instant claim 1 would encompass a widely varied range of palladium and ligand amounts. Schlummer et al. discuss parameters for palladium-catalyzed 

    PNG
    media_image1.png
    160
    472
    media_image1.png
    Greyscale

It is further noted that the instant specification states the following on page 18:

    PNG
    media_image2.png
    95
    572
    media_image2.png
    Greyscale

Accordingly, the specification appears to imply that a lower amount of palladium affects the double arylation but the instant claim 1 places no limitation on the amount of palladium and/or ligand.
	Regarding the contents of the declaration itself, Declarant refers to avoidance of byproducts in paragraph 4 including the use of isopropyl groups. In paragraph 5, Declarant refers to “an equivalency of function rationale” where the Examiner has not premised the rejection on this approach per se but rather that a person having ordinary skill in the art would have been familiar with known ligands and would have been motivated to screen ligands with varying steric bulk. Declarant asserts the Inventors “unexpectedly discovered a catalyst that avoided the tertiary amine byproduct.” In paragraphs 6-8, Declarant refers to Attachments B and C regarding development of the instantly claimed methods. Declarant refers to examples including one where a catalyst containing tert-butyl groups was used and yielded byproducts. Declarant describes in detail how various comparisons were performed in paragraphs 9 and 10 and states that the reactions of 
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978)

Furthermore, MPEP 716.02(e)(II) states the following: 
Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984)

In this situation, Declarant mainly appears to be relying on Table 1 of Grunberg et al. where different sources of palladium and ligands were tested. It is noted, however, that the screening applied 0.2 mol% palladium and 0.2 mol% ligand where Thayumanavan et al. used 1.5 mol% of palladium and 2.25 mol% of ligand for the synthesis of compounds 10a-10k (page 3234). A closest instantly claimed embodiment would therefore appear to be the method where the ligand of Thayumanavan et al. is replaced with the dippf, the second step is performed at a minimally higher temperature and where all other conditions remain the same. There does not appear to be any basis in the declaration for how the results of Table 1 should serve as a comparison to the closest prior art when it changes multiple variables relative to Thayumanavan et al. It is similarly noted that the general procedures of Harris et al. could similarly be said to represent the closest prior art since it performs an analogous one 
	If Applicant wishes not to perform such comparisons where the only difference between the instant claims and the closest prior art procedure is replacement of the ligand and a minimal difference in temperature between steps, Applicant could amend the claims to require particular amounts of palladium and ligand that do not overlap at least with the disclosures noted above or that use amounts typical of analogous reactions. For instance, the specification discloses ranges on pages 28 and 29 including between 0.2% to 0.8 mol%. The case for obviousness becomes increasingly more difficult when the rationale relies upon changing a ligand and selecting an amount of palladium and ligand that would be different from a common amount. It is not readily apparent whether the noted section is limiting only palladium; however, page 29, lines 24-33 provide support for limiting the ratio of ligand separately. Effectively, it may not be necessary for Applicant to demonstrate unexpected results at all if the claims are drawn to embodiments that would not be suggested by the prior art. If Applicant wishes to discuss any proposed amendments or additional ways to accomplish the same general outcome, Applicant is invited to contact the Examiner at 571-270-1311 since various permutations of potential limitations could be discussed prior to filing a formal amendment.
	Absent amendments or additional evidence, the arguments and declaration are not found persuasive since they do not appear to have compared the instantly claimed subject matter with the closest prior art and the 

Claim Objections
In claim 1, the phrase “reacting the primary aromatic amine the formula A-NH2 with an” appears to be missing a word.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1 of 4) Claims 1 and 9-18 are rejected as indefinite based on the limitation of “where the alkyl substituents is isopropyl”. The noted limitation has a number agreement issue where it is unclear if Applicant is only intending to limit one or all of the alkyl substituents. Since the dependent claims do not correct the issue, the dependent claims are rejected as indefinite for the same reason. Furthermore, it is noted that claims 16 and 17 refer to bis-(dialkylphosphinoferrocene) ligands where it is unclear if Applicant intends for the limitation of the parent claim to limit the additional instances in dependent claims. If so, the term bis-
(2 of 4) Claim 13 recites the limitation "the palladium complex" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 1 embraces the use of a palladium complex in two different steps such that it is unclear if claim 13 is limiting both instances or one but not the other. If it is both, the claim should recite refer to “each” complex. 
(3 of 4) Claim 14 recites the limitation "palladium atom" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 1 embraces the use of a palladium complex in two different steps such that it is unclear if claim 14 is limiting both instances or one but not the other. If it is both, the claim should recite refer to “each” palladium atom.
(4 of 4) Claim 15 recites the limitation "the palladium atom" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 1 embraces the use of a palladium complex in two different steps such that it is unclear if claim 15 is limiting both instances or one but not the other. If it is both, the claim should recite refer to “each” palladium atom.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(1 of 1) Claims 1 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thayumanavan et al. Chem. Mater. 1997, 9, 3231-3235 in view of Harris et al. J. Org. Chem. 2000, 65, 5327-5333 and in further view of Hamann et al. J. Am. Chem. Soc. 1998, 120, 7369-7370 and in further view of Hagopian et al. Journal of Organometallic Chemistry 2006, 691, 4890-4900 and in further view of Korean Patent Document No. KR 2012119881 A by Bae et al. and in further view of U.S. Patent PGPub No. 2012/0068170 A1 by Pflumm et al. and in further view of Schlummer et al. Adv. Synth. Catal. 2004, 346, 1599-1626.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Thayumanavan et al. teach the following one-pot approach on page 3232:

    PNG
    media_image3.png
    151
    703
    media_image3.png
    Greyscale
.
Regarding structures, Thayumanavan et al. teach numerous examples in Table 1 on page 3233 where Ar1 and Ar2 are different aryl structures. The prior art teaches the arylation of a primary aromatic amine 9 of the formula A-NH2 with an aromatic compound of formula X-B where X is halogen (bromine) (4,4’-dibromobiphenyl) and then reaction of the secondary amine with an aromatic compound of formula X-C where X is halogen (bromine) to yield a tertiary aromatic amine wherein each of the moieties of the tertiary amine are aromatic moieties and one of the moieties contains a biphenyl unit either of biphenyl. Each reaction is performed in the presence of a base (sodium t-butoxide).
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The main difference between the prior art procedure and the instantly claimed procedure of claim 1 is the identity of the catalyst used in the prior art steps. The palladium complex of the prior art does not read on the scope recited in claim 1. The prior art teaches the use of the dppf ligand 
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Regarding the issue of temperature, MPEP 2144.05(II)(A) states the following:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

While the prior art teaches using the same temperature, there would appear to be nothing in the prior art to indicate that any other temperatures were tested or that a single temperature was found to be ideal for both steps of the reaction. At least in the interest of optimizing yield and/or reaction time, a person having ordinary skill in the art would have been motivated to test different temperatures for the two phases of the reaction.
	Further regarding temperature, subsequent to the disclosure of the primary reference, Harris et al. teach the following method where an aniline starting material is reacted with two different aryl halides according to the following Scheme (page 5328):

    PNG
    media_image4.png
    551
    1012
    media_image4.png
    Greyscale
.
Harris et al. further teach the following on page 5328:

    PNG
    media_image5.png
    435
    746
    media_image5.png
    Greyscale

There would appear to be multiple aspects that would inform a person having ordinary skill in the art. First, Harris et al. teach that the use of an aryl chloride and an aryl bromide that has certain advantages of the reaction of the primary reference as follows (page 5328):

    PNG
    media_image6.png
    202
    458
    media_image6.png
    Greyscale

“Marder” as cited in Harris et al. is the primary reference by Thayumanavan et al. Accordingly, a person having ordinary skill in the art in seeking to obtain the advantage taught by Harris et al. would have been motivated to apply the an analogous approach to the substrates of Thayumanavan et al. Second, Harris et al. teach that utilizing the same reaction temperature for a multiple step procedure would not necessarily be desirable. For this reason, even if a person having ordinary skill in the art were to maintain the approach of Thayumanavan et al. of using two different aryl bromides, a person having ordinary skill in the art still would have been motivated to optimize temperature of the two different steps.
	Regarding the ligand used by Thayumanavan et al., it does not appear that any particular screening or testing of additional ligands was performed. In the interest of optimizing the approach of Thayumanavan et al., a person having ordinary skill in the art would at least been motivated to test the use of ligands/catalysts that have been applied to analogous reactions. For instance, Hamann et al. teach (title) “Sterically Hindered Chelating Alkyl Phosphines Provide Large Rate Accelerations in Palladium-Catalyzed Amination of Aryl Iodides, Bromides, and Chlorides, and the First Amination of Aryl Tosylates.” Hamann et al. particularly teach the following on page 7369:

    PNG
    media_image7.png
    289
    562
    media_image7.png
    Greyscale

As a particular example of a ligand, Hamann et al. teach the following on page 7370:

    PNG
    media_image8.png
    118
    152
    media_image8.png
    Greyscale
.
Hamann et al. teach the use of a ligand where phosphorous is bound to t-butyl groups, i.e. for the following ligand:

    PNG
    media_image9.png
    323
    467
    media_image9.png
    Greyscale
.
Instant claim 1 appears to encompass the use of the following ligand:

    PNG
    media_image10.png
    179
    251
    media_image10.png
    Greyscale
.


    PNG
    media_image11.png
    122
    571
    media_image11.png
    Greyscale

Hamann et al. teach that the corresponding t-butyl based catalysts were effective. At least in the interest of optimizing the sterics of the particular ligands, a person having ordinary skill in the art would have been motivated to test the use of alkyl groups having sterics between the unsuccessful methyl groups and t-butyl groups including isopropyl groups. Furthermore, Hagopian et al. teach the following regarding ligands similar to dppf on page 4891:

    PNG
    media_image12.png
    211
    495
    media_image12.png
    Greyscale

Hagopian et al. further teach the following on page 4891:

    PNG
    media_image13.png
    121
    497
    media_image13.png
    Greyscale

The ligand labeled as dippf is instantly recited in claim 15. The authors further explain the purpose of studying additional ligands

    PNG
    media_image14.png
    114
    602
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    229
    484
    media_image15.png
    Greyscale

Accordingly, a person having ordinary skill in the art in both seeking to understand the steric issues of the reaction taught by Hamann et al. would have at least been motivated to test the use of additionally known similar ligands including dippf as instantly claimed. Accordingly, applying the ligand of Hagopian et al. to the general approach of the primary reference along with optimization of temperature in view of Harris et al. would result in a procedures reading on instant claims 1, 10, 13 (where the prior art teaches solutions), 14 (where Hamann et al. and Harris et al. teach using, for instance, palladium sources of Pd2(dba)3) and 15.
Regarding instant claim 16, which appears to require two distinct steps instead of the one-pot approach of the primary reference, Thayumanavan et al. teach that improvements in yield can be obtained as follows on page 3232:

    PNG
    media_image16.png
    107
    573
    media_image16.png
    Greyscale

Accordingly, at least in the interest of comparing the results from the one-pot approach to the stepwise procedure, a person having ordinary skill in the art would have been motivated to test the sequence of steps of claim 16 where the secondary amine is separated. Regarding the sequence of addition in claim 
Regarding Applicant’s instant elected species as well as claims 9, 11 and 12 that recite structures not explicitly taught above, the use of analogous reactants in a known process is prima facie obvious. In re Durden, 226 USPQ 359 (1985). Once the general reaction has been shown to be old, the burden is on Applicants to present reasons or authority for believing that a group on the starting material would take part in or affect the basic reaction and thus alter the nature of the product or the operability of the process. Furthermore, a person having ordinary skill in the art would have been familiar with structures that are generally produced by an iterative amination approach. For instance, Bae et al. teach the following transformation in paragraph [0057] of the original document:

    PNG
    media_image17.png
    299
    528
    media_image17.png
    Greyscale
 .
The machine translation teaches the use of N-phenyl-9H-fluorine-2-amine to arrive at Applicant’s instant elected species via a palladium catalyzed amination reaction. Regarding the secondary amine, Bae et al. do not appear to teach a method of preparing this compound; however, Pflumm et al. teach the following on page 64:

    PNG
    media_image18.png
    367
    602
    media_image18.png
    Greyscale

Accordingly, a person having ordinary skill in the art would have been familiar with analogous approaches including examples where dppf (which is cited as the background for Hamann et al.) is used. 


    PNG
    media_image19.png
    164
    479
    media_image19.png
    Greyscale

Accordingly, a person having ordinary skill in the art in optimizing the temperature discussed above would have been motivated to use temperatures overlapping with the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626